Citation Nr: 0906080	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-21 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent 
for multiple shell fragment wound scars of the left thigh, 
back, and buttocks with idiopathic neuropathy of the left 
thigh.

2.  Entitlement to an increased rating higher than 20 percent 
for multiple shell fragment wound scars of the right thigh, 
back, and buttocks with idiopathic neuropathy of the right 
thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The January 2005 rating decision gave a noncompensable rating 
for multiple shell fragment wound scars of the back, 
buttocks, and both thighs.  During the appeal process, in May 
2006, the RO granted service connection, with a 
noncompensable rating, for idiopathic neuropathy of the left 
and right thigh, effective June 2005.  Subsequently, in a 
June 2006 rating decision, the RO indicated that the 
Veteran's disability was amended to multiple shell fragment 
wound scars, of the left thigh, back and buttocks with 
idiopathic neuropathy of the left thigh, with a 20 percent 
rating, and multiple shell fragment wound scars, right thigh, 
back, and buttocks with idiopathic neuropathy of the right 
thigh, also a 20 percent disability rating, effective from 
October 2004.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 20 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

Additionally, the Veteran's appeal originally included 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  These claims were granted in an April 2007 
rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.73 Diagnostic Code 5317, for multiple shell fragment 
wound scars of the left thigh, back and buttocks with 
idiopathic neuropathy of the left thigh, and also rated 20 
percent under Diagnostic Code 5317, for multiple shell 
fragment wound scars of the right thigh, back, and buttocks 
with idiopathic neuropathy of the right thigh.  The Veteran 
is seeking an increased rating.

When the Veteran filed his claim, new requirements for the 
content of the duty to assist notice for increased rating 
claims had not yet been established.  In October 2004, the 
Veteran received notice that he should show that his 
disabilities had worsened.  Significantly, however, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established new requirements with respect to the content of 
the duty to assist notice which must be provided to a veteran 
who is seeking a higher rating.  In Vazquez-Flores, the Court 
held that, at a minimum, a 38 U.S.C. § 5103(a) notice 
requires that the Secretary notify the claimant that, to 
substantiate a claim for an increased rating, (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the Veteran was previously provided VCAA 
notification letters, they did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  A remand is required to 
correct this deficiency.

Additionally, a remand is required to afford the Veteran VA 
examinations that accurately describe the location of the 
shell fragment residuals to the Veteran's thighs, back, and 
buttocks, and the location of any nerve involvement, so that 
the Board can more effectively evaluate his disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
Veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected condition and the 
effect of that worsening on the 
Veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disability upon 
the occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition 
(such as a specific measurement or test 
result).  The Veteran should then be 
afforded an appropriate period of time 
to respond.  VA should attempt to 
obtain any additional evidence 
identified by the Veteran.

2.  Afford the Veteran a VA muscle 
examination to determine the severity 
of his multiple shell fragment wound 
scars to the left and right thighs, 
back and buttocks.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. §§ 4.56, 
4.76, Diagnostic Codes 5313 - 5323 
(2008).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, indicate all of the 
muscle groups that are involved, 
including the back, and completely 
describe the symptoms and severity of 
each injury, in terms of the rating 
criteria.

3.  Afford the Veteran a neurology 
examination to determine which nerves 
or radicular groups, if any, are 
affected by the Veteran's disability.  
The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 
4.124a, Diseases of the Peripheral 
Nerves Schedule of Ratings (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

